DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the following communication: the amendment filed on 03/16/2021.  This action is made final.
Claims 1, 10 and 16 have been amended. Claims 21-22 have been added. Claims 1-22 are pending in the case.  Claims 1, 10 and 16 are independent claims.

Priority
4.	Acknowledgment is made of applicant's claim for priority based on provisional application 61/631814 filed on 1/10/2012.

Response to Arguments
5.	Applicant's arguments filed on 03/16/2021 have been considered but are not moot with new grounds of rejections.  

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 01/21/2021 and 03/10/2021 were filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
7.	Claims 1, 10 and 16: Applicant’s amendment corrects the previous rejection; therefore, the previous rejection is withdrawn.
8.	Claims 1-5 and 7-9, Applicant’s amendment corrects the previous rejection; therefore, the previous rejection is withdrawn.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Berkowitz et al. (US PGPUB 2013/0070152; filing date: 12/22/2011) (hereinafter Berkowitz) in view of Peterson et al. (US PGPUB 2010/0241962; pub date: 9/23/2010) (hereinafter Peterson), further in view of Tanaka et al. (US PGPUB 2013/0170753; PCT filed on 03/30/2011) (hereinafter Tanaka).

As to claims 1, 10 and 16, Berkowitz teaches 
causing, by a computing device, output of: a supplemental timeline, associated with output of primary content, that comprises one or more markers indicating one or more time points ( 
see Fig. 1 and [0019]-[0022], see Fig.5 and [0029]-[0036] that the primary content is displayed in the first device with a timeline and the supplemental content is displayed on a second device with a timeline synchronized with the primary timeline; e.g., Supplementary content 34 is then provided based upon the playback of the primary content, for example, the supplementary content may be intended to directly compliment the primary content … to be played simultaneously with the primary content; in [0030], for each piece of supplemental content in the timeline, the timeline may include a cue describing when the associated piece of supplemental content should be played;
see Fig. 6 and [0037]-[0045] a user request to receive a timeline for the primary content by providing an identifier of the primary content as well as a media time describing the current playback time of the media; Based upon the request, the server may provide or generate a timeline for supplemental content [on a second device as shown in Fig. 5; comprises one or more markers indicating one or more time points]; in [0044], When the client finds a cue in the timeline matching the media time, the client may play the supplementary content associated with the cue;
see [0024] synchronization of the supplementary content may be performed based upon the time at which the sample is taken; see Figs. 8-10, [0016]-[0018] and [0051]-[0054], synchronizing supplementary content with primary content based upon primary content sampling); 
one or more selectable elements associated with one or more supplemental content items in the primary content at a time point of the one or more time points (
see [0004] advertising, offers and promotions; see [0036]-[0050] and Figs. 6-7 and [0037]-[0050], create a timeline for the supplemental content [e.g., comprises one or more markers indicating one or more time points]; the timeline may be a set of supplemental content for a specific piece of primary content … may contain Advertising elements served from a Ad Decision System; in Fig. 7 and [0048], The timeline with the interactive content is transmitted to the client (block 94) where it is received by the client (block 96). The content is played according to the timeline constraints (block 98).); and 
receiving a selection of a selectable element of the one or more selectable elements, wherein the selectable element is associated with a supplemental content item in the primary content (
see Fig. 7 and [0048]-[0050], in [0049] When interactive content is played, the client may poll for a user response (block 100); in [0050] When a user does provide a user response, the client may transmit the user response (block 102) to the external server (e.g., supplementary content provider 36). The external server receives the user response (block 104) and may modify the timeline (block 106) based upon the user response. For example, the external server may modify the timeline to insert results for a poll and/or trivia question. The modified timeline is transmitted (block 108) back to the client, where it is received (block 110). The client plays the content (block 112) based upon the modified timeline. For example, the polling results and/or trivia question results may be displayed to the user. 
see [0036]-[0050] and Figs. 6-7 for another example of polling control to replace content; e.g., in Fig. 7, “receive interactive data”, “poll for user response”, “receive user response” and “modify timeline” as one example to replace old timeline content items with new timeline content items); and 
causing output, based on the selection of the selectable element, of an updated supplemental timeline 
see Fig. 7 and [0048]-[0050], in see [0047] that the user can interact with supplemental content to update the supplemental content timeline to comprise the one or more corresponding replacement content elements;
in [0049] When interactive content is played, the client may poll for a user response (block 100); in [0050] When a user does provide a user response, the client may transmit the user response (block 102) to the external server (e.g., supplementary content provider 36). The external server receives the user response (block 104) and may modify the timeline (block 106) based upon the user response. For example, the external server may modify the timeline to insert results for a poll and/or trivia question. The modified timeline is transmitted (block 108) back to the client, where it is received (block 110). The client plays the content (block 112) based upon the modified timeline. For example, the polling results and/or trivia question results may be displayed to the user;  
see [0036]-[0050] and Figs. 6-7 for another example of polling control to replace content; e.g., in Fig. 7, “receive interactive data”, “poll for user response”, “receive user response” and “modify timeline” as one example to replace old timeline content items with new timeline content items). 
  
Berkowitz suggests and implies, however, does not expressively teach “…comprises one or more markers indicating one or more time points” even the time mark on the timeline can be broadly interpreted as “comprises one or more markers indicating one or more time points” (see [0019]-[0020] providing moving pictures based upon the received content; this primary content may include video, audio, multi-media, text, or any other desired digital content [e.g., moving pictures/video/multi-media with timeline markers for scenes and frames is implied or well-known]; see [0022] Thus, the data processing system 18 will comprise receivers/playback circuitry 32 that receive the primary content 20 from one of the content sources and play back the content in accordance with generally known reproduction and playback techniques; see Figs. 8-9 and [0051]-[0054] showing time progression illustrating the synchronization of supplementary content with primary content; each time marker in the timeline is interpreted as a marker associated with a scene or a frame of the primary content).

In the same field of endeavor of providing synchronized content with timeline, Peterson teaches “…timeline…comprises one or more markers indicating one or more time points” and generating supplemental content with the timeline which is synchronized with the primary content (see [0007] provides a synchronized or timeline-oriented primary content and supplemental content; see [0009] this embodiment operates to receive a selection indicator from a client device to invoke the playback or request rendering of a particular primary content item. In response, the primary content is then rendered on a user interface of the client device. While the primary content is being rendered, the media delivery environment identifies a supplemental content item that is associated with a particular portion of the primary content item in some manner, or in some instances, the supplemental content can be selected at random such as advertisements, etc. At an appropriate time, the supplemental content is rendered on the user interface device of the client device. The rendering of the supplemental content can be automatic (i.e., based on the timeline, may be initiated in response to a user actuation, or any of a variety of other criteria. In one embodiment, the supplemental content is rendered proximate to the ongoing primary content item so that the content can be viewed side by side; see Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content).
Peterson further suggests and teaches “one or more selectable elements associated with one or more supplemental content items in the primary content at a time point of the one or more time points; receiving a selection of a selectable element of the one or more selectable elements, wherein the selectable element is associated with a supplemental content item in the primary content” (
see Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib”; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button;
see Fig 2 and [0041] allow a user to select the point in time to add a nibi as supplemental content to the timeline as a trigger so that the created nibi to be played at the selected point in time; 
see Figs. 3A-3E and [0042] when the primary content is played, when the time reaches a nib, the supplemental content associated with the nib would be expanded and then moved back on the timeline when the time progresses; 
see Fig. 5 and [0045] for another timeline example; see Fig. 6 and [0046] for the process; see [0047] If the user drags the time cursor on the progress bar, the nibs will be scrolled through in accordance with their association on the timeline. In addition, if a user selects an inactive nib, the presentation of the primary content can immediate scan forward or backward to the time slot or location that is associated with the selected nib. As the nibs become active, the data associated with the nib is then displayed in the supplemental content area; thus, updating the supplementary timeline is performed automatically with newly added nibs/time triggers/user input to scroll the timeline).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Berkowitz and Peterson before him at the time of the invention was made, to modify the timeline synchronization of the primary and supplemental content taught by Berkowitzs to include the feature of showing a timeline with markers of scenes and frames of the played content taught by Peterson in order to provide the progress of played content with markers on the timeline. One would have been motivated to make such a combination because including the feature of showing a timeline with markers of scenes and frames of the played content would have been obtained as taught by Peterson (see Figs. 1-2 and [0025]-[0032]).

Berkowitz-Peterson does not expressively teach “causing output, based on the selection of the selectable element, of an updated supplemental timeline indicating one or more time periods at which the supplemental content item is output in the primary content”.
In the same field of endeavor of displaying content timelines, Tanaka teaches “causing output, based on the selection of the selectable element, of an updated supplemental timeline indicating one or more time periods at which the supplemental content item is output in the primary content” (see [0097] When a button 84 is operated in this state, images having a high similarity degree respectively to the images displayed at the retrieval image display area 54 are to be retrieved out of the content; see Fig. 7 and [0098]-[0113], showing a view illustrating an example of a screen on which a retrieval result is displayed as the button 84 being operated at the screen illustrated in FIG. 6; each retrieval image and the associated one or more indicators in the timeline is color coded same as the outline of each retrieval image; for example, the outline box of the image 101 is displayed in blue, the outline box of the image 102 is displayed in green, and the outline box of the image 103 is displayed in red; assuming only the retrieval image 101 is selected for the retrieval process; then In [0100] Further, in the example of FIG. 7, color bars indicating positions of frames of images which are similar respectively to the images 101 to 103 are displayed as being superimposed to rectangles which correspond to the respective scenes at the scene display area 71. Here, each color bar displayed in FIG. 7 indicates a plurality of frame positions to be a bar having specific width in the horizontal direction in the drawing. That is, in a case of retrieving a still image in a moving image content, a plurality of images having a high similarity degree is continuously detected in general. Accordingly, when the frame positions respectively having a high similarity degree are colored, the color bar is to be displayed; in [0101] In the drawing, color bars 111-1 to 111-4 indicate positions of frames respectively having a high similarity degree to the image 101 and is formed to be a color bar in the same color (e.g., blue) as the color of the outline box of the image 101).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Berkowitz-Peterson and Tanaka before him at the time of the invention was made, to modify the timeline synchronization of the primary and supplemental content taught by Berkowitzs-Peterson to include an updated supplemental timeline indicating one or more time periods at which the supplemental content item is output in the primary content taught by Tanaka for an updated content. One would have been motivated to make such a combination because including an updated supplemental timeline indicating one or more time periods at which the supplemental content item is output in the primary content for an updated content would have been obtained as taught by Tanaka (see [0097]; see Fig. 7 and [0098]-[0113]).

As to claims 2, 11, 17, Berkowitz-Peterson-Tanaka teaches wherein the one or more supplemental content items in the primary content are associated with metadata in the primary content (
see Berkowitz, [0030], [0034] and [0039], the supplementary content 34 may be provided in the form of timeline information with one or more pieces of content to be played by a client (e.g., the media device 12). The timeline may include meta-data such as: a start time of the timeline, a duration of the timeline, a time that the timeline was last modified, an alphanumeric identifier for the timeline, the primary content with which the timeline is associated with, the target type of playback device for the timeline (e.g., a television, computer, smartphone, etc.; 
see Peterson, see Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib”; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button; see [0026], [0033]-[0034], [0037], [0046], [0050] and [0065] the supplemental or secondary content will be described as external metadata or Wikipedia data; 
see Tanaka, Abstract, [0014]-[0022], [0040]-[0052], Fig. 1, retrieval image input unit 26, metadata extracting unit 22 and metadata database 24 to extract metadata for the retrieval image as supplemental content item; e.g., a temporal position of the frame of the still image being similar to each of the retrieval images based on the specified frame and metadata which is previously extracted from the content; for example, see [0057] and Fig. 2, the screen illustrated in FIG. 2 includes a representative image display unit 52. The representative images included in the metadata read from the metadata database 24 are displayed at the representative image display unit 52 as still images. In this example, nine (=three by three) of the representative images are illustrated). Combining Berkowitz-Peterson-Tanaka, the limitation is taught.

As to claims 3, 12, 18, Berkowitz-Peterson-Tanaka teaches wherein the selectable element comprises at least one of a graphical representation of the supplemental content item in the primary content or a description of the supplemental content item in the primary content (
see Berkowitz, [0036]-[0050] and Figs. 6-7 and [0037]-[0050], create a timeline for the supplemental content; the timeline may be a set of supplemental content for a specific piece of primary content … may contain Advertising elements served from a Ad Decision System [graphical representation of the supplemental content item]; 
see Paterson, Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib” [graphical representation of the supplemental content item]; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button; see Fig 2 and [0041] allow a user to select the point in time to add a nibi as supplemental content to the timeline as a trigger so that the created nibi to be played at the selected point in time; see Figs. 3A-3E and [0042] when the primary content is played, when the time reaches a nib, the supplemental content associated with the nib would be expanded and then moved back on the timeline when the time progresses;
see Tanaka, [0057] and Fig. 2, the screen illustrated in FIG. 2 includes a representative image display unit 52. The representative images included in the metadata read from the metadata database 24 are displayed at the representative image display unit 52 as still images. In this example, nine (=three by three) of the representative images are illustrated; see Fig. 6 and [0094]-[0095] that one more still images are selected from the representative image display unit 52 [e.g., a graphical representation of the supplemental content item in the primary content] to the retrieval image display area 54).  

As to claim 4, Berkowitz-Peterson-Tanaka teaches wherein the updated supplemental timeline indicates a plurality of time periods at which the supplemental content item is in the primary content (see Tanaka, see [0097] When a button 84 is operated in this state, images having a high similarity degree respectively to the images displayed at the retrieval image display area 54 are to be retrieved out of the content; see Fig. 7 and [0098]-[0113], showing a view illustrating an example of a screen on which a retrieval result is displayed as the button 84 being operated at the screen illustrated in FIG. 6; each retrieval image and the associated one or more indicators in the timeline is color coded same as the outline of each retrieval image; for example, the outline box of the image 101 is displayed in blue, the outline box of the image 102 is displayed in green, and the outline box of the image 103 is displayed in red; assuming only the retrieval image 101 is selected for the retrieval process; then In [0100] Further, in the example of FIG. 7, color bars indicating positions of frames of images which are similar respectively to the images 101 to 103 are displayed as being superimposed to rectangles which correspond to the respective scenes at the scene display area 71. Here, each color bar displayed in FIG. 7 indicates a plurality of frame positions to be a bar having specific width in the horizontal direction in the drawing. That is, in a case of retrieving a still image in a moving image content, a plurality of images having a high similarity degree is continuously detected in general. Accordingly, when the frame positions respectively having a high similarity degree are colored, the color bar is to be displayed; in [0101] In the drawing, color bars 111-1 to 111-4 indicate positions of frames respectively having a high similarity degree to the image 101 and is formed to be a color bar in the same color (e.g., blue) as the color of the outline box of the image 101).

As to claims 5, 13, 19, Berkowitz-Peterson-Tanaka teaches further comprising causing output of a primary timeline associated with the output of the primary content, wherein the primary timeline comprises one or more markers associated with a scene or a frame of the primary content (
see Paterson, Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib” [graphical representation of the supplemental content item]; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button; see Fig 2 and [0041] allow a user to select the point in time to add a nibi as supplemental content to the timeline as a trigger so that the created nibi to be played at the selected point in time; see Figs. 3A-3E and [0042] when the primary content is played, when the time reaches a nib, the supplemental content associated with the nib would be expanded and then moved back on the timeline when the time progresses;
see Tanaka, Fig. 2 showing timeline with one or more markers [e.g., 72-1 to 72-9] of a scene or a frame of the primary content; see Berkowitz, see [0040] a user request to receive a timeline for the primary content by providing an identifier of the primary content as well as a media time describing the current playback time of the media [as receiving the indication of the timeline]; see [0019]-[0020] providing moving pictures based upon the received content; this primary content may include video, audio, multi-media, text, or any other desired digital content [e.g., moving pictures/video/multi-media with timeline markers for scenes and frames]; see [0022] Thus, the data processing system 18 will comprise receivers/playback circuitry 32 that receive the primary content 20 from one of the content sources and play back the content in accordance with generally known reproduction and playback techniques; see Figs. 8-9 and [0051]-[0054] showing time progression illustrating the synchronization of supplementary content with primary content; each time marker in the timeline is interpreted as a marker associated with a scene or a frame of the primary content).  

As to claims 6, 14, Berkowitz-Peterson-Tanaka teaches wherein: causing output of the primary timeline comprises causing output of the primary timeline to a first output device; and causing output of the supplemental timeline comprises causing output of the supplemental timeline to a second output device (see Berkowitz, see Fig. 1 and [0019]-[0022], see Fig. 5 and [0029] that the primary content is displayed in the first device with a timeline and the supplemental content is displayed on a second device; e.g., Supplementary content 34 is then provided based upon the playback of the primary content, for example, the supplementary content may be intended to directly compliment the primary content … to be played simultaneously with the primary content; see [0040]-[0042] a user request to receive a timeline for the primary content by providing an identifier of the primary content as well as a media time describing the current playback time of the media [as receiving the indication of the timeline]; Based upon the request, the server may provide or generate a timeline for supplemental content [on a second device as shown in Fig. 5]).  

As to claims 7, 15, 20, Berkowitz-Peterson-Tanaka teaches further comprising: causing output of one or more timeline elements; and causing output, based on the selection of the selectable element, of updated one or more timeline elements comprising a timeline element associated with the supplemental content item (
see Berkowitz, [0036]-[0050] and Figs. 6-7 and [0037]-[0050], create a timeline for the supplemental content; the timeline may be a set of supplemental content for a specific piece of primary content … may contain Advertising elements served from a Ad Decision System [graphical representation of the supplemental content item]; 
see Paterson, Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib” [graphical representation of the supplemental content item]; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button; see Fig 2 and [0041] allow a user to select the point in time to add a nibi as supplemental content to the timeline as a trigger so that the created nibi to be played at the selected point in time; see Figs. 3A-3E and [0042] when the primary content is played, when the time reaches a nib, the supplemental content associated with the nib would be expanded and then moved back on the timeline when the time progresses
see Tanaka, [0097] When a button 84 is operated in this state, images having a high similarity degree respectively to the images displayed at the retrieval image display area 54 are to be retrieved out of the content; see Fig. 7 and [0098]-[0113], showing a view illustrating an example of a screen on which a retrieval result is displayed as the button 84 being operated at the screen illustrated in FIG. 6; note: each retrieval image and the associated one or more indicators in the timeline is color coded same as the outline of each retrieval image; for example, the outline box of the image 101 is displayed in blue, the outline box of the image 102 is displayed in green, and the outline box of the image 103 is displayed in red; e.g., assuming only the retrieval image 101 is selected for the retrieval process; then In [0100] Further, in the example of FIG. 7, color bars indicating positions of frames of images which are similar respectively to the images 101 to 103 are displayed as being superimposed to rectangles which correspond to the respective scenes at the scene display area 71. Here, each color bar displayed in FIG. 7 indicates a plurality of frame positions to be a bar having specific width in the horizontal direction in the drawing. That is, in a case of retrieving a still image in a moving image content, a plurality of images having a high similarity degree is continuously detected in general. Accordingly, when the frame positions respectively having a high similarity degree are colored, the color bar is to be displayed; see in [0101] In the drawing, color bars 111-1 to 111-4 indicate positions of frames respectively having a high similarity degree to the image 101 and is formed to be a color bar in the same color (e.g., blue) as the color of the outline box of the image 101; thus, the updated timeline element is associated with the retrieval element [as a timeline element associated with the supplemental content item]).  

As to claim 8, Berkowitz-Peterson-Tanaka teaches wherein the timeline element of the updated one or more timeline elements comprises a graphical representation of the supplemental content item (
see Berkowitz, [0036]-[0050] and Figs. 6-7 and [0037]-[0050], create a timeline for the supplemental content; the timeline may be a set of supplemental content for a specific piece of primary content … may contain Advertising elements served from a Ad Decision System [graphical representation of the supplemental content item]; 
see Paterson, Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib” [graphical representation of the supplemental content item]; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button; see Fig 2 and [0041] allow a user to select the point in time to add a nibi as supplemental content to the timeline as a trigger so that the created nibi to be played at the selected point in time; see Figs. 3A-3E and [0042] when the primary content is played, when the time reaches a nib, the supplemental content associated with the nib would be expanded and then moved back on the timeline when the time progresses;
see Tanaka, e.g., in [0101] In the drawing, color bars 111-1 to 111-4 indicate positions of frames respectively having a high similarity degree to the image 101 and is formed to be a color bar in the same color (e.g., blue) as the color of the outline box of the image 101,  in Fig. 7 of Tanaka, using the same color and frame style to represent the association which is interpreted as a “a graphical representation of the supplemental content item” in a broadest interpretation; also, in Fig. 7, a same image as a “a graphical representation of the supplemental content item”  for the retrieval image 101 is displayed as a time element above the color coded bar 111-2 for the retrieval image 101; similar feature can be seen in Fig. 12).  

As to claim 9, Berkowitz-Peterson-Tanaka teaches further comprising replacing a prior timeline element with the timeline element associated with the supplemental content item to generate the updated one or more timeline elements (
see Tanaka, e.g., in [0101] In the drawing, color bars 111-1 to 111-4 indicate positions of frames respectively having a high similarity degree to the image 101 and is formed to be a color bar in the same color (e.g., blue) as the color of the outline box of the image 101; in this case as an example, the color bar replaces a previous time element would suggest and teach “the timeline element associated with the supplemental content item to generate the updated one or more timeline elements replacing prior timeline element”).  

As to claim 21, Berkowitz-Peterson-Tanaka teaches wherein the time point is configured to be changed by a user independent of output of the primary content (see Paterson, Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib” [graphical representation of the supplemental content item]; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button; see Fig 2 and [0041] allow a user to select the point in time to add a nibi as supplemental content to the timeline as a trigger so that the created nibi to be played at the selected point in time; see Figs. 3A-3E and [0042] when the primary content is played, when the time reaches a nib, the supplemental content associated with the nib would be expanded and then moved back on the timeline when the time progresses; see Fig. 5 and [0045] for another timeline example; see Fig. 6 and [0046] for the process; see [0047] If the user drags the time cursor on the progress bar, the nibs will be scrolled through in accordance with their association on the timeline. In addition, if a user selects an inactive nib, the presentation of the primary content can immediate scan forward or backward to the time slot or location that is associated with the selected nib. As the nibs become active, the data associated with the nib is then displayed in the supplemental content area; thus, updating the supplementary timeline is performed automatically with newly added nibs/time triggers/user input to scroll the timeline; see [0043] and Figs. 4A-4D, While the nibs are spiraling through, a user can select one of the nibs. The selected nib will immediately spiral forward or backwards to the active position).

As to claim 22, Berkowitz-Peterson-Tanaka teaches wherein a change in the time point causes a change to at least one of the one or more selectable elements (see Paterson, Figs. 1-3E and [0025]-[0042], showing the timeline with markers for scenes and frames for a synchronized primary and supplemental content; e.g., each time marker is associated with an added “nib” [graphical representation of the supplemental content item]; representing an article annotation, or any supplemental content in association with primary content is a nib. … an annotation of an article is part of the metadata associated with a video; progressing from Fig. 2 to Fig. 3E showing new content items replacing old content items on the timeline by pressing Play Button; see Fig 2 and [0041] allow a user to select the point in time to add a nibi as supplemental content to the timeline as a trigger so that the created nibi to be played at the selected point in time; see Figs. 3A-3E and [0042] when the primary content is played, when the time reaches a nib, the supplemental content associated with the nib would be expanded and then moved back on the timeline when the time progresses; see Fig. 5 and [0045] for another timeline example; see Fig. 6 and [0046] for the process; see [0047] If the user drags the time cursor on the progress bar, the nibs will be scrolled through in accordance with their association on the timeline. In addition, if a user selects an inactive nib, the presentation of the primary content can immediate scan forward or backward to the time slot or location that is associated with the selected nib. As the nibs become active, the data associated with the nib is then displayed in the supplemental content area; thus, updating the supplementary timeline is performed automatically with newly added nibs/time triggers/user input to scroll the timeline; see [0043] and Figs. 4A-4D, While the nibs are spiraling through, a user can select one of the nibs. The selected nib will immediately spiral forward or backwards to the active position).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179